In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Division of Housing and Community Renewal of the State of New York, the petitioner appeals from a judgment of the Supreme Court, Kings County (Garry, J.), dated February 29, 1996, which denied the petition and dismissed the proceeding.
*635Ordered that the judgment is modified, on the law, by deleting the provision thereof which denied that branch of the petition which was to annul so much of the determination as found the petitioner subject to a treble damages penalty and substituting therefor a provision granting that branch of the petition; as so modified, the judgment is affirmed, without costs or disbursements.
Under the circumstances of this case, the landlord’s erroneous rent computations were not willful within the meaning of the Rent Stabilization Code (9 NYCRR 2526.1 [a] [1]; [f] [2]), and thus do not warrant treble damages (see, Matter of Mott v New York State Div. of Hous. & Community Renewal, 202 AD2d 354; Matter of Nagobich v New York State Div. of Hous. & Community Renewal, 200 AD2d 388). Rosenblatt, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.